UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6354



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ABEL PARAMA BORROMEO,

                                             Defendant - Appellant.



                            No. 95-7621



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ABEL PARAMA BORROMEO,

                                             Defendant - Appellant.




Appeals from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden, II, Chief
District Judge. (CR-89-241, CA-94-950, CA-95-755-2)

Submitted:   December 14, 1995            Decided:   January 2, 1996
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Abel Parama Borromeo, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTTORNEY, Charleston, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying his
28 U.S.C. § 2255 (1988) motions. We have reviewed the record and

the district court's opinions accepting the recommendations of the

magistrate judge, and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.

Borromeo, Nos. CR-89-241; CA-94-950; CA-95-755-2 (S.D.W. Va. Feb.

17, 1995 & Sept. 27, 1995). We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED


                                2
3